                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

UNITED STATES OF AMERICA

       Plaintiff,
v.                                                CASE NO: 6:18-cr-216-Orl-41TBS

SARAH VICTORIA TERRERO FRANCIS

       Defendant.


                                           ORDER

       This case comes before the Court without a hearing on Defendant Sarah Victoria

Terrero Francis’ Unopposed Motion for Payment of Travel Expenses (Doc. 29).

       Defendant is accused of assaulting flight crew members who were engaged in the

performance of their duties, while onboard an aircraft in the special aircraft jurisdiction of

the United States, in violation of 49 U.S.C. § 46504 (Doc. 15). Defendant has entered into

a Plea Agreement with the government, indicating her intent to plead guilty as charged

(Doc. 28). Defendant is scheduled to enter her plea in the United States District Court in

Orlando, Florida on November 26, 2018 (Doc. 27).

       Defendant resides in York, Pennsylvania (Doc. 29, ¶ 2). She represents that she is

indigent and thus, unable to pay for transportation to Florida to appear at her change of

plea and sentencing hearings (Id.). This is consistent with the Court’s earlier finding that

Defendant is unable to afford counsel to defend this case (Doc. 5) Now, Defendant is

asking the Court to direct the United States Marshal to pay for Defendant’s one-way

airline ticket from Pennsylvania to Florida so that she may appear as directed in this

action (Id., ¶ 3). The government does not oppose the motion (Id., ¶ 4).
       Title 18 of United States Code § 4285 provides that the Court may, “when the

interests of justice would be served thereby and the United States judge or magistrate

judge is satisfied, after appropriate inquiry, that the defendant is financially unable to

provide the necessary transportation to appear before the required court on his own,

direct the United States marshal to arrange for that person's means of noncustodial

transportation or furnish the fare for such transportation to the place where his

appearance is required, and in addition may direct the United States marshal to furnish

that person with an amount of money for subsistence expenses to his destination, not to

exceed the amount authorized as a per diem allowance for travel under section 5702(a)

of title 5, United States Code. When so ordered, such expenses shall be paid by the

marshal out of funds authorized by the Attorney General for such expenses.”

       The Court finds that Defendant is unable to pay for her transportation to this Court

to appear as required and that the interests of justice will be served by directing the

United States Marshal to provide for her transportation to this Court. Therefore, the

motion is GRANTED. The United States Marshal shall furnish transportation or the fare

for transportation for Defendant to travel from Pennsylvania to the United States District

Court in Orlando, Florida to appear for the entry of her plea and sentencing.

       DONE and ORDERED in Orlando, Florida on October 26, 2018.




Copies furnished to:

       Counsel of Record
       United States Marshal
       United States Pretrial Services Office
       Sarah Victoria Terrero Francis



                                              -2-
